EXHIBIT 10DD

LEASE AGREEMENT







THIS LEASE ("Lease") is made this 7th day of May, 2009, by and between DECORATOR
INDUSTRIES, INC., a Pennsylvania corporation ("Tenant") with an address at 10011
Pines Boulevard, Suite 201, Pembroke Pines, Florida  33024 and VIKING
PROPERTIES, L.L.C., a Louisiana limited liability company ("Landlord") with an
address at 348 Aero Drive, Shreveport, LA  71107.




WHEREAS, pursuant to that certain Agreement of Purchase and Sale for Property
executed in March, 2009 ("Purchase Agreement") by and between Tenant, as seller,
and Landlord, as buyer, Landlord purchased from Tenant that certain real
property located in the City of Bossier, Parish of Bossier, having an address of
4300 Viking Drive, Bossier City, Louisiana 71111; and




WHEREAS, pursuant to the Purchase Agreement, Landlord and Tenant have agreed
that Landlord will lease to Tenant, and Tenant will lease from Landlord, the
Premises upon the terms and conditions set forth herein.




NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein, the parties hereto, intending to be legally bound, covenant and agree as
follows:




1.

Recitals.  The parties acknowledge the accuracy of the foregoing recitals which
are incorporated by reference herein and are made a part of this Lease.

2.

Leased Property.  Landlord leases to Tenant, and Tenant rents from Landlord, the
real property described on Exhibit "A" attached hereto and made a part hereof
(hereinafter the "Land"), warehouse/ manufacturing and office building (the
"Building"), all related parking areas, access drives and landscaped areas which
is located at 4300 Viking Drive, Bossier City, Louisiana 71111 (collectively the
"Premises").

3.

Lease Term.  The Lease shall have a term of fifteen (15) years (the "Term")
commencing on the date of this Lease Agreement (the "Commencement Date") and
expiring on May 5, 2024 (the "Expiration Date").  For purposes of this Lease, a
Lease year shall consist of twelve (12) consecutive calendar months commencing
on the Commencement Date.

4.

Use and Occupancy.  Tenant shall use the Premises for warehouse, manufacturing
and office uses, and for no other purpose(s) without the prior written consent
of Landlord which shall not be unreasonably withheld, conditioned or delayed.
 Tenant shall not use the Building or the Premises for any purpose which is in
contravention of any law, municipal ordinance or regulation.  Tenant has been in
possession of the Premises prior to the commencement date, pursuant to its
ownership of the Premises and Tenant hereby accepts possession of the Premises
in its present "AS-IS" condition.

5.

Rent.  Tenant hereby agrees to pay to Landlord, at the address of Landlord
provided herein, or at such other place as Landlord may hereafter from time to
time designate in writing, annual "Base Rent", payable in monthly installments
beginning on the Commencement Date and continuing for the remainder of the Term,
in an amount equal to Fifty Five Thousand Dollars ($55,000.00) per year [Four
Thousand Five Hundred Eighty Three and 33/100 Dollars ($4,583.33) per month],
increasing by two percent (2.0%) each annum on the anniversary of the date
hereof.

Monthly installments of Base Rent shall be paid in advance on the first day of
each month during the Term without setoff, deduction or abatement, except as may
be expressly set forth in this Lease.  It is the purpose and intent of Landlord
and Tenant that this Lease shall be absolutely net to Landlord and that Tenant
shall pay, without notice or demand, and without abatement, deduction or set
off, and hold harmless Landlord from and against, all costs, taxes, insurance
premiums and expenses and obligations of every kind and nature whatsoever
relating to the Building or Premises which may arise or become due during the
Term, except as otherwise expressly set forth in this Lease.  In the event any
monthly payment of Base Rent is not received by Landlord within five (5) days of
the due date, Tenant shall pay to Landlord a late fee of Fifty and 00/100
($50.00) Dollars per day for each day that such Base Rent installment remains
unpaid, to help defray the additional costs to Landlord resulting from such late
payment.  In the event Tenant delivers any check to Landlord which is not
collectable for any reason, then Tenant agrees to pay to Landlord a service
charge of One Hundred and 00/100 ($100.00) Dollars upon Landlord's request, in
addition to any late charge assessed against Tenant.  Late charges and charges
for insufficient funds shall be in addition to Landlord's other rights and
remedies under this Lease, or at law and shall not be construed as liquidated
damages or limiting Landlord's remedies in any manner.








--------------------------------------------------------------------------------

6.

HVAC; Tenant's Responsibilities. Tenant is aware of the condition of the HVAC
system serving the Premises.  Tenant represents and warrants that, within sixty
(60) days of the date hereof, the HVAC system serving the Premises will be
serviced by a reputable HVAC contractor and throughout the Term, Tenant shall,
at its sole cost and expense, maintain the HVAC system in good working order and
repair and Tenant further represents and warrants that the HVAC system shall be
in good working order and repair on the Expiration Date.  Tenant shall, at its
sole cost and expense and subject to ordinary wear and tear, keep and maintain
in operating condition and repair in the manner they have been previously
maintained by Tenant, in all cases to ordinary wear and tear, including
replacements if necessary, all portions of the Building and Premises including
the exterior, structural and interior portions of the Building or the Premises,
including without limitation the roof and windows and improvements located in
the Building, all electrical, mechanical and plumbing systems for the Building,
and any and all systems, and telecommunication equipment for the Building
(including, by way of example, air conditioners, transformers and plumbing);
provided, however, that Tenant shall not be required to maintain in operating
condition and repair any systems or equipment which it has installed for its own
use and enjoyment upon its election to discontinue the use thereof, including,
but not limited to, communication and security systems.  Upon Landlord's request
Tenant shall remove any such discontinued system or equipment at the termination
of this Lease; provided that Tenant shall not be required to remove wiring
installed within walls.  In addition and subject to the preceding sentence,
Tenant shall, at its sole cost and expense, be responsible for the HVAC system
for the Building, and Tenant agrees, at its own cost and expense, to keep in
effect throughout the entire Term a service contract for the HVAC system with a
reputable HVAC contractor, which HVAC system shall be inspected and have routine
preventative maintenance performed at least once per year.  Tenant also agrees
to maintain the exterior areas of the Premises, including paved and landscaped
areas in a neat and orderly condition and to maintain the paved areas in
operating condition and repair in the manner that they have been maintained by
Tenant subject, in all cases, to ordinary wear and tear.  Landlord has no
responsibility for any cost, repair, maintenance or replacement of any portion
of the Building, Premises, systems or equipment.  Tenant acknowledges and agrees
that Tenant is accepting the Building and Premises in "AS-IS" "WHERE-IS"
condition without any representation or warranty of any kind by Landlord.  All
repairs and replacements made by or on behalf of Tenant shall be made in a good
and workmanlike manner, and in accordance with all applicable laws and
regulations of all governmental authorities having jurisdiction over the
Building and Premises.  All replacement materials utilized by Tenant hereunder
shall be of an equal quality to the existing materials currently utilized at the
Premises.

7.

Utilities.  During the Term, Tenant shall pay for all gas, heat, light, power,
water, sewer, telephone or other communication service, security services,
janitorial services, garbage disposal and all other utilities and services
supplied to Tenant at the Premises.  Upon Landlord's request, Tenant agrees to
provide Landlord, on an annual basis, evidence that all municipal water and/or
sewer bills have been paid.  Landlord shall not be liable to Tenant for any loss
or damage to Tenant or its property resulting from burst, stopped or leaking
utility lines that are within the Premises or service the Building, and Landlord
shall not be liable to Tenant for damages or otherwise for any failure or
interruption of any such utility service furnished to the Premises, unless
caused by Landlord's or its employees' or agents' gross negligence or willful
misconduct.

8.

Real Estate Taxes and Assessments.  Tenant shall pay all real estate taxes,
special assessment installments and other ad valorem governmental charges of any
kind which are attributable to the Building and Premises  during the Term (or
any renewal term)(collectively, the "Taxes").  Landlord shall forward to Tenant
all bills and notices regarding the Taxes upon receipt.  Landlord agrees that
Tenant may request the taxing authorities to send all statements for Taxes
directly to Tenant and further agrees to execute any requests or consents
required by the taxing authorities in connection therewith.  Tenant shall pay
all such Taxes prior to the penalty date and shall forward to Landlord
documentation evidencing the payment of all Taxes. In the event Tenant fails to
pay any Taxes by the penalty date, Landlord shall have the option, but not the
obligation, without limiting Landlord's remedies hereunder, to pay such Taxes
and demand Tenant immediately reimburse Landlord the amount of said Taxes, any
applicable interest or penalties applied by the taxing body, and additional
interest at the rate of ten (10) percent per annum until reimbursement.  In
addition, Tenant shall be responsible for paying any personal property taxes
levied against Tenant's personal property, equipment and trade fixtures located
within the Premises.  If, due to a change in the method of taxation, any
franchise, income, profit or other tax shall be levied against Landlord in
substitution for or in lieu of any tax which would constitute a real estate tax,
such franchise, income, profit or other tax shall be deemed to be Taxes for the
foregoing purposes to the extent, and only to the extent, that such altered or
new Taxes replace or are in lieu of an increase in the ad valorem governmental
charges which Tenant has agreed to pay under the first sentence of this
Paragraph 8. Notwithstanding anything contained in this Lease to the contrary,
Tenant shall not be required to pay any estate, inheritance, succession or
transfer tax which may be payable on account of the Landlord's ownership of the
Premises, and Tenant shall not be required to pay any income or similar tax on
account of the transfer of Landlord's interest in the Premises or on account of
the receipt by Landlord of the Base Rent hereunder unless such tax is in partial
or complete substitution for the ad valorem taxes against the Premises which
Tenant has agreed to pay under the first sentence of this





2




--------------------------------------------------------------------------------

Section 8.  Landlord shall not be responsible for any late fees or penalties due
to Tenant's failure to make timely payments.

Landlord agrees that Tenant shall have the right, but not the duty, at its sole
cost and expense, to contest the amount or legality of the Taxes which may be
assessed against the Premises or Landlord which Tenant has agreed to pay
hereunder and to make application for the reduction thereof or of any assessment
upon the Premises, and Landlord agrees to execute or join in the execution of
any instrument or document necessary in connection with such contest or
application should Landlord be requested to do so by Tenant.  Tenant agrees to
prosecute any such contest or application with due diligence and to provide
Landlord with any necessary undertakings or agreements to the end that the title
to the Premises shall not be prejudiced by any such contest or application.
 Landlord and Tenant agree that any assessments against the Premises during the
Term shall, wherever permitted by the taxing authority, be paid in installments
over the longest period permitted by such taxing authority.




9.

Insurance and Indemnification.

A.

Tenant's Insurance Requirements.  Tenant shall at all times  during the Term,
keep in full force and effect, at its sole cost and expense, with respect to the
Building and Premises, the following types of insurance in the amounts
specified:

(i)

A commercial general public liability policy of insurance with limits of
liability not less than One Million Dollars ($1,000,000.00) per occurrence for
bodily injury, personal injury or death, or property damage.

(ii)

Fire and extended coverage insurance covering the structure of the Building and
all other structural improvements (excluding Tenant's trade fixtures,
furnishings and equipment) against loss or damage by fire, windstorm, hail,
smoke damage and vandalism and malicious mischief and such other risks as are
from time to time covered under an "extended coverage" endorsement in an amount
equal to the full replacement cost of the Building, as reasonably determined by
Landlord and Tenant.  The proceeds from any such policy shall be paid to the
Landlord or Tenant pursuant to the terms and conditions set forth in Paragraph
13 of this Lease.  In the event Tenant elects not to reconstruct the Building,
the proceeds from any such policy shall be paid to Landlord in accordance with
the terms and conditions of Paragraph 13 below.  

All policies of insurance required to be maintained by Tenant under Paragraph
9(A)(i) and 9(A)(ii) shall be issued by an insurance company licensed to do
business in Louisiana  and shall name Landlord and any other parties in interest
designated by Landlord as additional insured and loss payee as their respective
interests may appear, and shall contain a provision that the insurer will not
cancel, change or fail to renew the insurance without giving Landlord thirty
(30) days prior written notice.  Tenant's obligation to provide the insurance
required under this subsection may be satisfied by a blanket policy or policies
of insurance carried and maintained by Tenant provided that the coverage
afforded Tenant will not be reduced or diminished or otherwise be different from
that which would exist under a separate policy meeting the requirements of this
Lease.  Tenant shall furnish to Landlord such evidence, including copies of such
policies, as Landlord may require to ensure that the insurance referred to in
this Paragraph 9 is in full force and effect and that the premiums therefor have
been paid.  In the event of overlapping coverage between Tenant's insurance and
insurance carried by Landlord, Tenant's insurance coverage will be deemed to be
the primary coverage.




B.

Indemnification.  Subject to Section 9.C. of this Lease, Tenant shall indemnify
and hold harmless Landlord, its members, employees, successors and assigns, from
and against all claims, causes, causes of action, judgments, liabilities,
obligations, losses, costs and expenses (including court costs and reasonable
attorneys' fees) arising from, related to or as a result of: (a) any accident,
injury, death, loss or damage whatsoever to any person or to the property of any
person, including the person and property of Landlord and its employees, agents,
clients, licensees, invitees, contractors and subtenants, that occurs during the
Term or any renewal term, on or in the Land, Building, Premises, and/or (b) any
act or omission of Tenant or any agent, contractor, officer, employee,
subtenant, licensee, invitee or client of Tenant that occurs during the Term, on
or in the Land, Building, Premises, excluding any claims based upon or arising
directly out of the intentional acts, negligence or willful misconduct of
Landlord.  It is understood and agreed that all personal property of any kind,
nature or description whatsoever, kept, stored or maintained upon or in the
Premises shall be kept, stored or maintained at the sole risk and responsibility
of Tenant exclusively.  Subject to Paragraph 9.C. of this Lease, Landlord shall
indemnify and hold harmless Tenant, its officers, shareholders, employees,
successors and assigns from and against all claims, causes, causes of action,
judgments, liabilities, obligations, losses, costs and expenses (including court
costs and reasonable attorneys' fees) arising from, related to or as a result of
any act of Landlord or any agent, contractor,





3




--------------------------------------------------------------------------------

officer, employee, licensee, invitee or client of Landlord at the Premises to
the extent based upon or arising directly out of the intentional acts,
negligence or willful misconduct of Landlord.  The foregoing indemnity
obligations shall survive the cancellation or termination of this Lease.

C.

Waiver of Subrogation.  Landlord and Tenant hereby release each other and their
respective agents and employees from any and all liability to each other or
anyone claiming through or under them by way of subrogation or otherwise for any
loss or damage to property caused by or resulting from risks insured against
under fire or extended coverage casualty insurance carried by the parties and in
force at the time of any such loss or damage; provided, however, that this
release shall be applicable and in force and effect only with respect to loss or
damage occurring during such time as the releaser's policies contain a clause or
endorsement to the effect that any such release shall not adversely affect or
impair such policies or prejudice the right of the releaser to recover
thereunder.  Landlord and Tenant each agrees that it will request its insurance
carriers to include in its policies such a clause or endorsement, and will
include such a clause only so long as it is includable without additional cost,
or if there is an additional cost, only so long as the other party pays such
additional cost.  Each party will notify the other of any such additional cost,
and such other party may, at its election, pay the applicable amount.

10.

Alterations .  Except as to the Additions ( hereinafter defined), Tenant shall
not commence any addition to the Building without Landlord's prior written
consent, which shall not be unreasonably withheld or delayed, and which shall,
in the event not specifically rejected by Landlord within ten (10) days, be
deemed to have been granted to Tenant.  Tenant shall have the right, without
Landlord's consent, to make repair and alterations ("Minor Alterations") to the
Premises that do not (i) involve the expenditure of more than Fifty Thousand
Dollars ($50,000.00) in connection with such alteration or repair or (ii)
materially and adversely affect the Building systems or structure.  Without
limiting the rights of Tenant under Paragraphs 13 and 14, all alterations,
additions, improvements and fixtures (other than Tenant's trade fixtures) made
hereunder shall immediately become Landlord's property and shall be considered
part of the Building.  Tenant shall not permit any mechanics liens to be placed
on the Land, Building or Premises other than inchoate mechanics liens for
improvements as to which payment is not due or is in dispute.  If any mechanic's
lien is filed against the Land, Building or Premises for work claimed to have
been done for, or materials claimed to have been furnished to Tenant, it shall
be discharged by Tenant within sixty (60) days thereafter, at Tenant's expense,
by filing the bond required by law or by payment or otherwise.  In addition,
Tenant shall defend, save and hold Landlord harmless from any such mechanic's
lien or claim, including, without limitation, Landlord's reasonable attorney's
fees, costs and expenses actually incurred.

11.

Additions.  Tenant shall have the right from time to time during the Term, at
Tenant's sole cost and expense, to construct one or more additions to the
Building or appurtenant structures on the Land (each, an "Addition" collectively
the "Additions").  Tenant shall obtain Landlord's prior written approval of the
design and quality of all Additions, which approvals shall not be unreasonably
withheld, conditioned or delayed if the design and quality of any Addition is
reasonably compatible with the Building.  Tenant shall obtain all permits,
approvals, and certificates required by any governmental body to construct any
Addition, file an appropriate mechanics lien waiver at commencement of
construction and, upon completion, obtain certificates of final approval and
occupancy and shall deliver promptly the originals of all such permits,
approvals and certificates to Landlord.  In the event that any Addition is
constructed hereunder, such Addition(s) shall be included in the definition of
Building and Premises and shall be deemed to be owned by Landlord, provided,
however, Tenant shall not pay annual Base Rent for the Addition(s).  Tenant
shall be fully responsible for any Taxes, operating expenses, maintenance costs
or utilities for the Addition(s).  All Additions shall be made in compliance
with all applicable governmental laws, rules, regulations and requirements,
including, but not limited to, the Americans with Disabilities Act of 1990 and
its implementing regulations, as then in effect, and all similar applicable
state and local laws, rules and regulations.  Tenant will hold Landlord harmless
and indemnify Landlord for all claims, demands, judgments, costs expenses
(including reasonable attorneys' fees and disbursements), and losses arising out
of or related to Tenant's failure to comply with the provisions of this
Paragraph.  Tenant's obligation to hold Landlord harmless and indemnify
Landlord, as set forth in this Paragraph 11, shall survive the expiration or
earlier termination of this Lease.  

12.

Assignment and Subletting.  Except for Permitted Transfers (as defined below),
Tenant covenants not to assign or transfer this Lease or sublet all or any part
of the Building or Premises without the prior written consent of Landlord, which
consent may not be unreasonably withheld.  In the event of any consented to
assignment or transfer, Tenant shall remain fully liable to perform Tenant's
obligations under this Lease.  No consent by Landlord to any assignment,
transfer, or subletting on any one occasion shall be deemed a consent to any
subsequent assignment, transfer, or subletting by Tenant or by any successors,
assigns, transferees, mortgagees or sublessees of Tenant.  Transfers of
beneficial ownership interests among existing shareholders shall not require
Landlord's consent.





4




--------------------------------------------------------------------------------

Notwithstanding the foregoing prior provisions of this Paragraph 12, Tenant may,
without Landlord's prior written consent, assign this Lease to (i) a parent,
subsidiary, affiliate, division, or other entity controlling, controlled by or
under common control with Tenant; or (ii) a successor entity related to Tenant
by merger, consolidation, reorganization or government action or (iii) to a
third party purchaser of Tenant, provided, however, that any successor entity
under subsection (i) (ii) or (iii) herein shall have a tangible net worth equal
to at least 75% of Tenant, as verified by current (not more than 3 months old)
financial statements provided by Tenant (a "Permitted Transfer").  Tenant shall
provide Landlord with at least thirty (30) days prior written notice of any
transfer accompanied by the financial information required by this paragraph.




In addition to, and not in limitation of, Landlord's right to approve any
sub-tenant or assignee of Tenant, except upon a Permitted Transfer, in the event
Tenant assigns this Lease or subleases greater than thirty (30%) percent of the
building for the remainder of the Term, Landlord shall have the option, in its
sole discretion, in connection with any proposed sublease or assignment, to
terminate this Lease as of the date the sublease or assignment is to become
effective, and to enter into a direct lease relationship with the proposed
sub-tenant or assignee.  If Landlord terminates this Lease under the preceding
sentence, Landlord shall be obligated to pay any and all broker's commissions or
finders fees incurred by Tenant which may be due and owing as a result of any
proposed assignment or sublease.  If Landlord does not terminate this Lease
under the option given it in this paragraph, Tenant shall be fully responsible
for any such broker's fees.




13.

Damage and Destruction.  In the event the Building is damaged or destroyed in
whole or in part by fire or other insured casualty during the Term and Tenant
does not terminate this Lease under the option given it in this Paragraph 13,
then upon receipt of the insurance proceeds from the insurance required in
Paragraph 9 herein, Tenant shall repair and restore the Building substantially
to the same condition that the Building was in prior to the fire or casualty
with reasonable dispatch and in the event that the insurance proceeds are
insufficient to restore the Building to its condition prior to the fire or
casualty, Tenant shall pay the amount necessary to complete the restoration.  If
the manufacturing area of the Building is more than 50% destroyed or if the
Building cannot be restored within a period of two hundred seventy (270) days
("Substantial Casualty"), as reasonably determined by Tenant, Tenant shall have
the right to terminate this Lease upon written notice to Landlord given within
forty-five (45) days from the occurrence of such casualty, in which event
Landlord shall receive all insurance proceeds hereunder, and Tenant shall not
repair or restore the Premises.  Upon termination of this Lease under this
Paragraph 13 all prepaid rent shall be prorated as of the date of the casualty
loss and shall be repaid to Tenant.  Tenant shall give immediate notice to
Landlord in case of fire or accident in the Building.  If Tenant is required or
elects to repair or rebuild the Building as provided for above, Tenant shall
promptly repair or replace the Building substantially to the condition existing
prior to its damage or destruction.  Both Landlord and Tenant shall be entitled
to participate in the settlement discussions of the insurance claim with the
insurer.

If a casualty loss shall occur to any Addition(s) and not the Building as
provided above, the Lease shall not terminate but Tenant shall have the right to
rebuild or demolish and remove the damaged Addition(s) and restore the Building
substantially to its condition prior to the construction of the Addition  and
Tenant (or its leasehold mortgagee) shall receive and retain all insurance
proceeds paid under the Tenant's separate insurance coverage for the Addition(s)
less the cost above to restore the Building.




If a casualty loss occurs to the Building during the Term and Tenant is required
or elects to repair the Building and does not elect to terminate this Lease as
of the date of the casualty loss, as provided above, there shall be no reduction
or abatement in the Base Rent due to Tenant's loss of use of Building.




14.

Eminent Domain.  If all or a material part of the Building or the Land is taken
by any public authority under the power of eminent domain (or purchased in lieu
thereof), and as a result thereof, Tenant is unable to operate its business
within the Premises in accordance with its historical use of the Premises, then
the Term shall cease on the part so taken, and any rent paid in advance of such
date shall be refunded to Tenant, and Tenant shall have the right to terminate
this Lease upon written notice to Landlord, which notice shall be delivered not
less than thirty (30) days prior to the date when possession of the taken
property is delivered to the condemning authority.  A material part of the
Building is defined as 15% or more of the Building area and a material part of
the Land is defined as a change of grade or of the entrance to the Land from the
abutting public right-of-way which prevents convenient access by trucks to the
loading areas or a reduction of parking to a number of total on-site parking
spaces to a less than the number of  peak persons employed at the Premises plus
three (3) additional parking spaces for guests.  In the event that Tenant does
not terminate this Lease, Tenant shall, to the extent the proceeds of the
condemnation award or purchase  are available, make all necessary repairs to the
Building and Premises to render and restore the same to a complete architectural
unit or repair, restore or replace Land Improvements, including any change of
grade to permit access to the Premises, and Tenant shall continue in possession
of the portion of the Premises not taken under the power of eminent domain,
under the terms and conditions of this Lease, except that the Base Rent shall be
reduced in direct proportion of the amount





5




--------------------------------------------------------------------------------

of the Building taken.  There shall be no reduction in Base Rent if any portion
of the Land is taken and Tenant continues to be able to operate its business
within the Premises in accordance with its historical use of the Premises.
 Except as otherwise provided in this Paragraph 14, all damages awarded for such
taking (or the purchase price) shall belong to and be the property of Landlord,
whether such damages be awarded as compensation for diminution in value of the
leasehold or to the fee of the Building; provided, however, Landlord shall not
be entitled to any portion of the award (or the purchase price) made to Tenant
for removal and reinstallation of trade fixtures, loss of business or moving
expenses.

If all or any part of any Addition(s) is taken by any public authority under the
power of eminent domain (or purchased in lieu thereof), both Landlord and Tenant
shall be entitled to participate in the settlement of the condemnation claim
against the condemning public authority.  If Landlord and Tenant are unable to
agree to the condemnation proceeds allocable to the Addition(s), the matter
shall be settled by appraisal in accordance with Paragraph 28 of this Lease.




15.

Estoppel Certificate, Attornment and Subordination.

A.

Estoppel Certificate.  Either party shall, at any time or times, within ten (10)
business days after receiving a request by the other party, execute and deliver
to such party a written statement certifying: (i) that this Lease is in full
force and effect, if that is the case, (ii) the date of commencement of the
Term, (iii) that rent is paid currently without any offset or defense, if that
is the case, (iv) the amount of rent, if any, paid in advance, and (v) that
there are no uncured defaults by the other party known to the certifying party
or stating with specificity those known defaults claimed by the certifying
party.

B.

Subordination.  Tenant agrees, at Landlord's request, to execute and deliver an
instrument subordinating its interest under this Lease to any mortgage of the
Premises hereafter granted by Landlord provided Tenant's agreement to
subordinate its interest under this Lease is expressly subject to such
mortgagee's agreement that notwithstanding Tenant's subordination, the
provisions of this Lease with respect to the payment to Tenant of insurance and
condemnation proceeds as provided herein shall have priority over any contrary
provisions of such mortgagee's mortgage and Tenant shall not be disturbed in its
possession of the Premises by reason of the foreclosure of such mortgage or any
transfer of the Premises in lieu of foreclosure of such mortgage so long as
Tenant shall perform its obligations under this Lease.  Tenant also agrees that
any mortgagee may elect to treat this Lease as prior in time to its interest in
the Premises, and in the event of such election and upon notification to Tenant
to that effect, this Lease shall thereupon be deemed so prior, whether this
Lease is, in fact, dated prior or subsequent to the date of such other interest.
 The foregoing notwithstanding, Tenant's obligations under this Section 15.B are
conditioned upon Tenant's receipt of a non-disturbance agreement for the benefit
of Tenant from the holder or proposed holder of any such mortgage affecting the
Premises. Such non-disturbance agreement shall be in a commercially reasonable
form (but shall not be inconsistent with Tenant's rights under this Lease) and
shall provide, among other things, that so long as Tenant is not in default in
the payment of Rent or any material covenant or condition of this Lease, (i) its
rights as Tenant hereunder shall not be affected or terminated, (ii) its
possession of the Premises shall not be disturbed, (iii) no action or proceeding
shall be commenced to remove or evict Tenant and, unless required by applicable
law in order to effect a foreclosure, Tenant shall not be named in any
foreclosure action, and (iv) this Lease shall continue in full force and effect
notwithstanding the foreclosure of the mortgage prior to the expiration or
termination of this Lease.

C.

Attornment.  Tenant shall, in the event of the sale or assignment of Landlord's
interest in the Building and/or Premises, or in the event any proceedings are
brought for the foreclosure of such interest or in the event of exercise of the
power of sale under any mortgage on the Building and/or Premises granted by
Landlord, attorn to the purchaser-transferee and recognize such
purchaser-transferee or lessor as the Landlord under this Lease, provided  such
mortgagee or transferee agrees not to disturb Tenant's possession under this
Lease and agrees to be bound by the terms and conditions of the Lease, so long
as Tenant is not in default.

16.

Quiet Enjoyment.   Upon Tenant's payment of the rents and other charges required
under this Lease, and Tenant's performance of its obligations under this Lease,
and subject to the terms and provisions of this Lease, Tenant shall peaceably
and quietly hold and enjoy the Premises for the Term without hindrance or
interruption by Landlord or any other person acting through or under Landlord.

17.

Bankruptcy.  If Tenant shall be adjudicated insolvent or bankrupt pursuant to
the provisions of any state or federal insolvency or bankruptcy law, or if a
receiver or trustee of the property of Tenant shall be appointed, or if any
assignment shall be made of Tenant's property for the benefit of creditors or if
a petition shall be filed by or against Tenant seeking to have Tenant
adjudicated insolvent or bankrupt pursuant to the provisions of any state or
federal insolvency or bankruptcy law and such petition shall not be withdrawn
and the proceedings





6




--------------------------------------------------------------------------------

dismissed within ninety (90) days after the filing of the petition, then and in
any of such events, Landlord may terminate this Lease by written notice to
Tenant.  If, as a matter of law, Landlord has no right upon Tenant's bankruptcy
to terminate this Lease, then, if Tenant, as debtor, or its trustee, wishes to
assume or assign this Lease, in addition to curing or adequately assuring the
cure of all Tenant's existing defaults under this Lease as of the date of filing
of the proceeding (such assurances being defined below), Tenant, as debtor, or
the trustee, as assignee, must also furnish adequate assurances of future
performance under this Lease (as defined below).  Adequate assurance of curing
defaults means the posting with Landlord of a sum in cash sufficient to defray
the cost of such a cure.  Adequate assurance of future performance under this
Lease means posting a deposit equal to three (3) months rent, including all
other charges payable by Tenant under this Lease, and in the case of an
assignee, assuring Landlord that the assignee is financially capable of assuming
this Lease.  In a reorganization under Chapter 11 of the Bankruptcy Code, the
debtor or trustee must assume this Lease or assign it within one hundred twenty
(120) days from the filing of the proceeding, or he shall be deemed to have
rejected and terminated this Lease.

18.

Tenant's Default and Landlord's Remedies.

A.

In the event Tenant fails to pay any monthly installment of Base Rent or any
other sum required to be paid under this Lease and such failure is not cured
within ten (10) days from the date Tenant receives written notice of such
nonpayment, Landlord shall, in addition to its other remedies provided by law
and in equity, have the remedies set forth in Subparagraph 18(C) below.

B.

If Tenant fails to perform any of its obligations under this Lease other than
the payment of rent or any other obligation involving the payment of money,
Landlord shall give Tenant written notice of such default, and if Tenant shall
fail to cure such default within thirty (30) days after the receipt of such
notice, or if the default is of such a character as to require more than thirty
(30) days to cure, then if Tenant shall fail within said thirty (30) day period
to commence and thereafter proceed diligently to cure such default, then and in
either of such events, Landlord shall, in addition to its other remedies
provided at law or in equity, have the remedies set forth in Paragraph 18(C)
below.  After notice to Tenant and failure of Tenant to commence curing such
default within the notice period, Landlord may (at its option and in addition to
its other legal remedies) cure such default for the account of Tenant, and any
sums expended by Landlord, together with interest thereon at the rate of ten
(10%) percent per annum until paid, shall be additional rent and shall be paid
by Tenant with the next monthly installment of Base Rent.

C.

In the event Tenant shall be in default under Subparagraph 18(A) or 18(B) above,
then Landlord, in addition to all other remedies provided under this Lease, at
law or in equity, shall have the immediate right to re-enter the Building and
Premises to remove all persons and property within the Building and Premises.
 Such property may be removed and stored in a public warehouse or elsewhere at
the cost of, and for the account of, Tenant.  Should Landlord elect to re-enter
or take possession pursuant to legal proceedings or any notice provided for by
law, Landlord shall either terminate this Lease or, without terminating this
Lease, take commercially reasonable actions to relet all or any portion of the
Building and/or Premises on commercially reasonable terms and conditions and
take other reasonable actions to mitigate Tenant's damages.  The proceeds of
such reletting shall be applied, first, to the payment of any indebtedness of
Tenant to Landlord other than rent due hereunder; second, to the payment of any
reasonable costs of such reletting, including broker's fees and the cost of any
reasonable alterations and repairs to the Building; third, to the payment of
rent due and unpaid hereunder; and the residue, if any, shall be held by
Landlord and applied toward the payment of future rent as it becomes due and
payable. Should the proceeds of such reletting during any month be less than the
monthly installment of Base Rent required under this Lease, then Tenant shall
during each such month pay the deficiency to Landlord.  In the event any rentals
or other sums received from reletting exceed those sums to be paid by Tenant,
such excess shall belong to and be the sole property of Landlord.  No such
re-entry or taking possession of the Building and/or Premises, or acceptance of
the keys to the Building by Landlord, shall be construed as an election to
terminate this Lease unless Landlord provides Tenant with written notice of its
election to terminate the Lease, or unless the termination is decreed by a court
of competent jurisdiction.  If Landlord elects to relet the Building and/or
Premises without terminating the Lease, Landlord may at any time thereafter
elect to terminate this Lease for any previous breach.

D.

Tenant shall pay all reasonable attorneys' fees and all other expenses incurred
by Landlord in enforcing any of Tenant's obligations under this Lease, or in any
litigation in which Landlord shall, without its fault, become involved through
or on account of this Lease.

E.

All Landlord's rights and remedies shall be cumulative and none shall be
exclusive of any other rights and remedies allowed by law or in equity.





7




--------------------------------------------------------------------------------

19.

Signs.   Tenant shall be solely responsible for removing any signs or
antennae/dish installed or erected hereunder upon the termination of this Lease
and Tenant shall repair any damages caused to the Building by such removal.
 Landlord may, one hundred eighty (180) days prior to the termination of this
Lease, display on the Land one usual and ordinary "for lease" sign.

20.

Access by Landlord.  Upon reasonable advance notice, Landlord shall have the
right to enter the Building at all reasonable times to examine, maintain, and
make repairs and to show the Building to prospective lenders and/or purchasers,
and during the last six (6) months of the Term to prospective tenants.  Landlord
shall use reasonable efforts to not unreasonably interrupt or interfere with the
conduct of Tenant's business in exercising its rights of access under this
Paragraph 20.  Landlord shall have immediate access to the Building in the event
Landlord has actual notice of any imminent threat of harm to persons or damage
to property within the Building.  If Landlord reasonably determines that any
repairs are necessary, and such repairs are Tenant's responsibility under this
Lease, Tenant shall promptly perform the required repairs.  Notwithstanding
anything to the contrary contained in this Lease, Landlord shall have no
obligation or responsibility or liability for the care, supervision or repair of
the Building except as expressly provided in this Lease.   

21.

Surrender of Building and Holding Over.

A.

On or before the expiration or earlier termination of this Lease, Tenant shall
surrender to Landlord the Building and Premises, including all of Tenant's
alterations, additions, improvements and fixtures, broom clean and in good order
and condition (subject to ordinary wear and tear) except for such improvements
or fixtures which Tenant has the right to remove or is obligated to remove
pursuant to Paragraph 10 and except for casualty loss or damage which Tenant is
not obligated to cure.  Any property which Tenant fails to remove from the Land,
Building or Premises shall be deemed to have been abandoned by Tenant and may be
retained by Landlord as its property or removed and disposed of in such manner
as Landlord sees fit, and Tenant shall be liable to Landlord for all reasonable
costs and expenses incurred in connection with any such removal and disposal.

B.

In the event Tenant holds over following the termination of this Lease, the
tenancy thereafter shall be from month to month in the absence of a written
agreement to the contrary, and Tenant shall pay to Landlord a monthly rate equal
to one hundred fifty (150%) percent of the monthly rental for the last lease
year (plus all other charges payable by Tenant under this Lease).  The foregoing
is not intended to limit or waive Landlord's right to damages for such illegal
occupancy or Landlord's right to terminate the hold over tenancy and seek all
damages and expenses incurred by Landlord by such hold over.

22.

Miscellaneous.

A.

Authority.  Landlord and Tenant each represent to the other party that the
person executing this Lease on behalf of such party is duly authorized to
execute and deliver this Lease, and that each such party has taken all action
necessary to authorize the execution and performance of its respective
obligations under this Lease.

B.

Delays.  In the event Landlord or Tenant are delayed or prevented from the
performance of any of their obligations under this Lease, by reason of strikes,
lockouts, labor troubles, inability to procure materials, failure of power,
restrictive governmental laws or regulations, riots, insurrection, war or other
reason not within the reasonable control of said party, then the performance of
such act shall be excused for the period of the delay, and the period for the
performance of such act shall be extended for a period equivalent to the delay.
 The provisions of this Paragraph 22 shall not operate to excuse Tenant from
prompt payment of rent, or any other payments required by the terms of this
Lease, unless agreed to herein.

C.

Landlord's Interest.  In the event of any transfer or transfers of Landlord's
interest in the Building, the transferor shall be automatically relieved of any
and all obligations and liabilities on the part of Landlord accruing from and
after the date of such transfer.  Landlord's, and any individual holding any
interest in Landlord, liability under this Lease shall be limited to Landlord's
interest in the Premises.

D.

Recording.  Tenant shall not record this Lease, Landlord agrees to execute and
deliver a memorandum hereof upon Tenant's request.

E.

Liens.  In the event any construction lien(s) shall be filed against the
Building and/or Premises or Tenant's leasehold interest as a result of the work
undertaken by or on behalf of Tenant, Tenant shall promptly discharge such
lien(s) by paying the indebtedness or by filing a bond as provided by statute.
 In the event Tenant fails to discharge such lien, Landlord shall have the right
(but is not obligated) to discharge such lien or to file the





8




--------------------------------------------------------------------------------

statutorily required bond, and Tenant shall pay the cost of discharging such
lien or the cost of such bond, whichever is applicable, as additional rent upon
the first day that rent shall be next due, or if no rent is due, then within
five (5) days following Landlord's request therefor.

F.

Accord and Satisfaction.  No payment by Tenant or receipt by Landlord of a
lesser amount than the rent or any other amounts due under this Lease shall be
deemed to be other than on account of the earliest rent and/or other amounts
due, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment under this Lease be deemed an accord and
satisfaction.  Landlord may accept such check or payment without prejudice to
its right to recover the balance of the amount due hereunder or pursue any other
remedy.

G.

Waiver.  No default in the payment of rent or any other amount set forth herein,
nor the failure of Landlord to enforce the provisions of this Lease upon any
default by Tenant shall be construed as creating a custom of deferring payment
or as modifying in any way the terms of this Lease or as a waiver of Landlord's
right to terminate or cancel, or otherwise to enforce the provisions hereof.  No
express waiver by either Landlord or Tenant of any provision, condition or term
shall affect any other provision, condition or term, and shall not be deemed to
imply or constitute a subsequent waiver of such provision, condition or term.
 No breach of a covenant or condition of this Lease shall be deemed to have been
waived by Landlord or Tenant, whichever is the case, unless in writing by the
party whose waiver is sought.  It is expressly agreed that time shall be of the
essence with regards to this Lease.

H.

Successors.  Subject to Paragraph 12, this Lease shall inure to the benefit of
and be binding upon the parties hereto, their respective heirs, administrators,
personal representatives, successors and assigns.

I.

Severability.  If any provision of this Lease is held by a court of competent
jurisdiction to be invalid, void or unenforceable in any manner, the remaining
provisions of this Lease shall nonetheless continue in full force and effect
without being impaired or invalidated in any way.  In addition, if any provision
of this Lease may be modified by a court of competent jurisdiction such that it
may be enforced, then said provision shall be so modified and as modified shall
be fully enforced.

J.

Entire Agreement.  This Lease and the Exhibits attached set forth all the
covenants, promises, agreements, conditions and understandings between Landlord
and Tenant and shall supersede all prior covenants, promises, agreements
conditions and understandings between Landlord and Tenant, including but not
limited to the form of lease agreement set forth as Exhibit D in that certain
Contract for the Purchase and Sale of Real Property dated as of the date hereof
between Landlord and Tenant.  No alteration, amendment, change or addition to
this Lease shall be binding upon Landlord or Tenant unless reduced to writing
and signed by each party.

K.

Notices. For purposes of this agreement any notice, request, demand, instruction
or other communication to be given to either party, shall be sent either by
telephone facsimile or certified mail (prepaid postage, return receipt
requested) to the address and/or phone number set forth below.  If forwarded by
telephone facsimile, notice shall be deemed given on the date the notice in
question was successfully sent to the other party's telephone fax number as set
forth below, or if forwarded by certified mail through the facilities of the
United States Postal Service, notice shall be deemed given on the date the
notice in question was deposited with the United States Postal Service:

If To Landlord:

348 Aero Drive

Shreveport, LA  71107

Attn:  Keith Sampson




If To Tenant:

Decorator Industries, Inc.

Suite 201

10011 Pines Boulevard

Pembroke Pines, FL  33024

Attention:  Michael Solomon  

Fax #  954-436-1778




With a copy to:

Bernard Eisen, Esq.

Buchanan Ingersoll & Rooney

20th Floor, One Oxford Centre

Pittsburgh, PA  15219

Fax # 412-392-2128





9




--------------------------------------------------------------------------------







Any party to this Lease, may at any time, change the address for notices to that
party, by giving notice in this manner.




23.

Renewal Option and Option to Purchase.

A.

Option to Renew Lease:  Landlord hereby grants to Tenant the option to renew
this Lease for one (1) additional ten-year period ("Renewal Period"), commencing
fifteen (15) years after the Commencement Date.  Provided Tenant is not in
default, Tenant may exercise each option to renew hereunder by giving Landlord
written notification of the exercise of the option not less than One Hundred
Eighty (180) days prior to the expiration of the then current term.  All terms
and conditions of this Lease shall remain in full force and effect during each
Renewal Period, except the annual Base Rent for the Renewal Period shall be as
set forth in Subparagraph B. below.

B.

Renewal period rental rate:  Tenant hereby agrees to pay to Landlord, at the
address of Landlord written above, or at such other place as Landlord may
hereinafter from time to time designate in writing, annual "Base Rent", payable
in monthly installments beginning on the Commencement Date of the ten (10) year
Renewal Period in accordance with the provisions of Section 5 above.  Annual
Base Rent for the Renewal Period shall be the Base Rent stated in Paragraph 5
increased by two percent annually..

C.

Option to Purchase: Landlord hereby grants to Tenant the option to purchase (the
"Purchase Option") at fair market value on the fifth, tenth and fifteenth
anniversary hereof by giving Landlord written notification of the exercise of
the option not less than Ninety (90) days prior to the option date.  The fair
market value of the Premises will be determined by appraisal pursuant to this
Section 23.C.  Tenant and Landlord shall, within fifteen (15) days after Tenant
exercises the Purchase Option, provide to the other party the name of a person
selected to act as appraiser on behalf of such party.  The two appraisers thus
appointed shall jointly agree upon a third appraiser within ten (10) days after
both appraisers have been selected in accordance with the preceding sentence.
 Within ten (10) days after appointment of the third appraiser each party shall
provide to the appraisers all customary information as may be requested by any
of the appraisers, including, but not limited to, a complete history of
operating costs and expenses for the Property.  Within thirty (30) days after
the date of the appointment of the third appraiser, the appraisers shall have
completed the appraisal of the Premises to determine the fair market value.
 Each appraiser shall value the Premises as if the Premises was vacant and had
no tenants at the time of such appraisal, however, in no event shall the fair
market value of the Premises be determined to be less than the price which was
paid by the Landlord to acquire the Premises on the date hereof.  The parties
hereto acknowledge that the provisions to determine the fair market value are
fair and reasonable.  In the event that the appraisers cannot agree upon the
fair market value of the Premises, then the fair market value of the Premises
shall be equal to the average of the two  appraisal values which are closest
together.  In any event, the appraised value determined in accordance with this
Paragraph 24C shall be final and binding upon Landlord and Tenant.  Any
appraiser appointed pursuant to this Paragraph 24C must be a member of the
American Institute of Real Estate Appraisers (or any successor organization
thereto) and must be an appraiser who has regularly conducted appraisals during
the five (5) year period immediately prior to appointment by the parties
hereunder. Any appraisal required or permitted by the terms of this Lease shall
be conducted in a manner consistent with sound appraisal practice and in
accordance with this Section 24.C.  Tenant shall pay all costs and expenses
incurred in connection with such appraisal.

Upon said notification each party shall mutually agree on a MAI appraiser who
will determine fair market value. The cost of the appraisal shall be borne by
the Tenant. Closing on the purchase shall occur within 45 days of the
determination of the fair market value.




24.

Right of First Refusal.  The Landlord grants Tenant a right of first refusal to
purchase the Premises in the event the Landlord elects to sell the Premises to
an unrelated third party in a bona-fide transaction.  Landlord shall notify
Tenant of any such bona-fide offer, and shall provide a copy of such offer,
which shall include the purchase price and other financial terms and conditions
contained in such bona fide offer, the proposed purchaser's name and such other
material information contained in such offer ("Offer Notice").  Tenant shall
have thirty (30) days from the date of receiving the Offer Notice to notify
Landlord in writing whether or not Tenant will exercise its option to purchase
the Premises under the same terms and conditions contained in the Offer Notice.
 If Tenant fails to notify Landlord of its election hereunder, it shall be
deemed that Tenant has waived its right to purchase the Premises.  In the event
that Tenant does not exercise its right to purchase the Premises, Landlord shall
thereafter be free to sell the Premises to the third party identified (or a
successor / holding entity) upon materially the same terms contained in the
Offer Notice, but in no event shall the purchase price be less than the price
offered to Tenant in the Offer Notice.





10




--------------------------------------------------------------------------------

If the Offer Notice provides for payment of all or a portion of the Purchase
Price with non-cash items ("Non-Cash Items"), including but not limited to
stocks, bonds, purchase money notes, land contracts or exchanges of other
property, then Tenant may, at its option, elect to pay Landlord the Cash Value
(as hereafter defined) of the Non-Cash Items.  For purposes hereof, the Cash
Value of the Non-Cash Items shall be the fair market value of the Non-Cash Items
as of the date Landlord receives the Offer Notice.  If the parties cannot agree
upon the Cash Value of the Non-Cash items, then the Cash Value of the Non-Cash
Items shall be determined by appraisal in accordance with Paragraph 28 of this
Lease.




25.

Leasehold Mortgage.  Tenant shall not be permitted to encumber the fee simple
title in the Land, Building or Premises or any of the structures, improvements,
fixtures or any other portion of the Premises, including without limitation any
Addition.  Tenant shall only be permitted to mortgage Tenant's interest under
this Lease, which such mortgage shall in no manner alter the terms and
conditions of this Lease, nor impact Landlord's rights as the owner of the
Premises.  In no event shall the Landlord's fee simple title in the Land,
Building or the Premises or any of the structures, improvements, fixtures or any
other portion of the Premises, including without limitation any Addition, be
encumbered by any such leasehold mortgage.  In the event Tenant desires to
obtain a leasehold mortgage, Tenant shall present and Landlord shall have the
right to review and approve of any leasehold mortgage and any other documents to
be recorded in relation to such leasehold mortgage prior to their record to
confirm that such documents do not encumber Landlord's fee simple title in the
Land, Building or the Premises.  Landlord agrees, upon the request of a
leasehold mortgagee, to provide to such leasehold mortgagee a copy of all
notices of default made by Landlord upon Tenant under this Lease, to permit such
leasehold mortgagee an opportunity to cure any such defaults, which in no event
shall exceed sixty (60) business days and to recognize such mortgagee or any
purchaser of Tenant's leasehold interest in the Premises in foreclosure as the
tenant under this Lease, provided that such mortgagee or purchaser in
foreclosure complies with each and every term and provision of this Lease and
that all outstanding obligations of the Tenant have been paid in full.  Tenant
shall reimburse Landlord's reasonable out-of-pocket costs, including attorneys
fees, to review such documents.

26.

Brokers.  Landlord and Tenant hereby represent to each other that neither party
has engaged or dealt with any licensed real estate broker or salesman in
connection with this transaction other than Lehrer & Feuerman LLC ("Broker"),
which has represented Tenant.  Landlord  hereby agrees to indemnify Tenant and
Tenant hereby agrees to indemnify Landlord for any liability or claims for
commissions or fees arising from a breach of this representation.  Any
commission or fees owing to Broker shall be paid by Tenant pursuant to a
separate agreement.

27.

Environmental.  During the Term of this Lease, as may be extended hereunder,
Tenant, its agents, employees, sublessees or assignees, if any, shall not do, or
cause to be done any work or activity, nor discharge, release or dispose of, on,
in or under the Land, Building or Premises, any Hazardous Materials in violation
of any Environmental Laws.  Tenant represents that Tenant does not and shall not
utilize any Hazardous Materials in connection with its current and future
intended uses of the Land, Building and Premises except for such Hazardous
Materials which are used in compliance with all Environmental Laws.  The
foregoing representations and indemnity obligations shall survive the
termination or cancellation of this Lease.  

28.

Appraisal.  If the parties cannot reach agreement on the amount of condemnation
proceeds allocable to Addition(s) under Paragraph 14 or the value of Non-Cash
Items under Paragraph 24, then either Landlord or Tenant may obtain an appraisal
from a qualified appraiser (an MIA appraiser in the case of real estate) valuing
the interest taken by eminent domain or establishing the value of any Non-Cash
Items in dispute.  Upon delivery of such appraisal to the other party to this
Lease, such other party shall have the option of (i) accepting the appraised
value set forth in the appraisal and proceeding to distribute insurance or
condemnation proceeds or to close under the right of first refusal on the basis
of such appraisal, as the case may be, or (ii) contracting for another appraisal
to be performed by a similarly qualified appraiser selected by the other party.
 The other party's appraisal report must be submitted to the first party for
review within sixty (60) days of the other party's selecting option (ii) above.
 If the value of the higher appraisal does not exceed the value of the lower
appraisal by more than ten percent (10%), the parties agree that the average of
the two appraisals shall be deemed to be the value of the damaged, destroyed or
condemned Addition(s) or of the Non-Cash Items, as the case may be.  If the
value established by the higher appraisal exceeds the value established by the
lower appraisal by more than ten percent (10%), then both parties will direct
their appraisers to mutually select a third appraiser who shall finally
determine the value of the asset.  The parties shall share equally the cost of
such third appraisal.  The value of the asset in question shall be finally
established and both parties shall be bound by the third appraisal, except that
such value shall not be lower than ten percent (10%) less than the lower of the
first two appraisals nor higher than ten percent (10%) more of the higher of the
first two appraisals should such third appraisal vary by more than ten percent
(10%) from the higher and the lower of the first two appraisals.





11




--------------------------------------------------------------------------------




THIS LEASE AGREEMENT was made and entered into on the day the day and year first
written above.




WITNESS:

                 

LANDLORD: VIKING PROPERTIES, L.L.C.

 

 

 

 

 

 

By:

/s/ Keith Sampson

 

 

Name:

Keith Sampson

 

 

Title:

Manager/Member

 

 

 

 

 

 

 

 

ATTEST:

 

TENANT:  DECORATOR INDUSTRIES, INC.

 

 

 

 

 

 

 

 

/s/ Michael K. Solomon

 

By:

/s/ William A. Johnson

Michael K. Solomon, Secretary

 

Name:

William A. Johnson

 

 

Title:

President











12




--------------------------------------------------------------------------------




EXHIBIT A

[Property Description]







A tract of land located in the West Half (W/2) of Section 14, Township 18 North,
Range 13 West, Bossier Parish, Louisiana, being more fully described as follows:




Beginning at the Northwest Corner of the Southwest Quarter (NW/c of SW/4) of
said Section run thence North a distance of 289.60 feet to the centerline of
Viking Drive; Run thence along said centerline South 88°22'00" East a distance
of 1,511.94 feet; Thence leaving said centerline run South a distance of 50.02
feet to the Point of Beginning of tract, said point along being located on the
southerly right of way line of Viking Drive; Thence leaving said southerly right
of way line run South a distance of 291.36 feet; Run thence West a distance of
377.33 feet to a point on the easterly right of way line of Marlena Street; Run
thence along said easterly right of way line North a distance of 276.40 feet to
the point of curvature of a curve to right (said curve having a radius of 25.00
feet); Run thence along said curve a distance of 39.98 feet to a point on the
southerly right of way line Viking Drive; Run thence along said southerly right
of way line South 88°22'00" East a distance of 351.77 feet to the Point of
Beginning of tract.




LESS AND EXCEPT:




A tract of land located in the West Half (W/2) of Section 14, Township 18 North,
Range 13 West, Bossier Parish Louisiana, being more fully described as follows:

 

Beginning at the Northwest Corner of the Southwest Quarter (NW/c of SW/4) of
said Section 14 run thence North a distance of 289.60 feet to the centerline of
Viking Drive; Run thence along said centerline South 88°22'00" East, a distance
of 1511.94 feet; Thence leaving said centerline run South a distance of 50.02
feet to a point on the southerly right of way of Viking Drive; Thence leaving
said southerly right of way run South 00°01'35" East a distance of 241.80 feet
to the Point of Beginning of tract herein described, Run thence South 00°01'35"
East a distance of 49.64 feet; Run thence North 89°59'46" West a distance of
377.07 feet to a point on the easterly right of way line of Marlena Street as
recorded in Conveyance Book 583, pages 636-638 of the Records of Bossier Parish,
Louisiana; Run thence along said easterly right of way line North a distance of
54.49 feet; Thence leaving said easterly right of way line run South 89°15'34"
East a distance of 377.08 feet to the Point of Beginning.











13


